DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
	Examiner Weber phoned Applicant’s representative, Peter F. Corless on 12/14/2022 and informed counsel that a Second Non-Final will be send and that the previous Non-Final Rejection mailed will be vacated.
	Applicant is hereby advised that the previous Non-Final Rejection is vacated.

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 08/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-17, Line 1: The recitation “sphere-type shift control apparatus” of the preamble is indefinite. In particular, it is unclear what limitation “type” is meant to impart.1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2012-0001949-A)(hereinafter “Kim 1”) and Eun-Sik Kim (US 9,303,755) (hereinafter “Kim 2”).
Regarding Claim 1, Kim 1 discloses a sphere-type shift control apparatus for an electronic transmission system (see [0001] of the translation), comprising: 
A spheroid mechanism provided (see Fig. 1), based on a rotary shaft having an axis of rotation through a center of the spheroid mechanism (see Fig. 1), with a shift operation unit (1) on a first hemisphere of the spheroid mechanism (see Fig. 1) and a design unit on a second hemisphere of the spherical mechanism (see Fig. 2, showing a different surface of the spheroid mechanism, which would be considered a “design unit”); and a power mechanism (9) configured to rotate the rotary shaft (see [0016] of the translation), coupled to the spherical mechanism, relative to a housing (7) (see [0024] of the translation), wherein the rotary shaft is rotated by operation of the power mechanism so that one of the shift operation unit and the design unit is exposed to a vehicle interior and another of the shift operation unit and the design unit is kept concealed in the housing (see [0020] of the translation).
	Kim 1 discloses that the mechanism is a spheroid mechanism, and according not a spherical mechanism. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to simply modify the shape of the mechanism to be spherical rather than spheroid as a matter of design choice2.
	Kim 1 does not disclose if the rotary shaft passes through the center of the spherical mechanism. However, Kim 2 teaches in a similar shifter having a rotating mechanism (11) having a power mechanism (130) and a rotary shaft (see Fig. 9) passing through a center of the spherical mechanism (see Fig. 9).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sphere-type shift control apparatus disclosed in Kim 1 with the rotary shaft passing entirely through the spherical mechanism as taught in Kim 2 to provide better support for the mechanism, by having the mechanism supported on both sides of its axis of rotation, reducing or preventing canting of the mechanism, which would otherwise lead to increased stress on the rotary shaft.
Regarding Claim 2, Kim 1 further discloses the sphere-type shift control apparatus according to claim 1, wherein: the shift operation unit is provided with a gear shift configured to be operated by a driver for gear shifting (see [0021] of the translation, disclosing shift buttons for shifting the vehicle); and the gear shift is one of a shift dial, a shift button, or a shift lever (see [0021] of the translation, disclosing shift buttons for shifting).
Regarding Claim 3, Kim 1 further discloses the sphere-type shift control apparatus according to claim 2, wherein when the gear shift is either the shift dial or the shift lever, a P-range button is provided on the gear shift (note: claim 3 depends on claim 2, which states that the gear shift can be one of three things, including a shift button, based on the “when” statement in claim 3, if the gear shift were a shift button, then the “when” limitation is not triggered, and the claim limitation is met by the gear shift being a shift button; if Applicant intends to further limitation claim 3 to require that the gear shift is now either one of the shift lever and the shift dial, the claims should be amended to require such).
Regarding Claim 4, Kim 1 further discloses the sphere-type shift control apparatus according to claim 2, having a controller for controlling rotation of the mechanism (see [0020] of the translation) and sending electrical signals to the transmission (see [0003] of the translation), but not specifically a first PCB for sending operation signals to the TCU.
However, Kim 2 teaches providing a first printed circuit board in the form of a controller that receives an operation signal from the gear shift and outputs a control signal to a transmission control unit (see Col 6 Lines 38-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sphere-type shift control apparatus disclosed in Kim 1 with a first printed circuit board for sending gear shift signals to the transmission control unit as taught in Kim 2 to allow the shift by wire device to send signals to the transmission control unit to indicate desired gear shift changes for the vehicle to operate as intended.
Regarding Claim 11, Kim 1 further discloses the sphere-type shift control apparatus according to claim 1, wherein the spherical mechanism is configured such that the rotary shaft is rotated when the power mechanism is operated once, thereby allowing either the shift operation unit or the design unit to be exposed to the vehicle interior (see [0020] of the translation).
Kim 1 does not disclose specifically how many degrees the rotary shaft is rotated. However, Kim 2, teaches that the mechanism can be rotated 180 degrees between a design unit and a shift operation unit (see Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the degree of rotation of the rotary shaft of the sphere-type shift control apparatus disclosed in Kim 1 to be 180 degrees as taught in Kim 2 to ensure adequate covering of the shift operation unit when not in use or alternatively as a matter of design choice.

Allowable Subject Matter
Claims 5-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05 (b) (III) (E) "Type":
        
        The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
        2 See MPEP 2144.04 (IV) (B): Changes in Shape
        
        In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).